                               UNITED STATES DISTRICT CO                      FILED
                             SOUTHERN DISTRICT OF CALIFO
                                                                              NOV 2 6 2019
UNITED STATES OF AMERICA,


                                      Plaintiff,
                       vs.
                                                        JUDGMENT OF DISMISSAL
ERNESTO LOPEZ-BARIOS (01),


                                    Defendant.




ITAPPEARING that the defendant is now entitled to be discharged for the reason that: .

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment:
      8:1325 (a)(l) - Attempted Unlawful Entry by an Alien (Felony)




 Dated:   11/18/2019
                                                       . Anthony J. Battagl a
                                                   United States District Judge
